                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRANDON J. WEATHERS,                   )
                                       )
                  Petitioner,          )                8:19CV296
                                       )
            v.                         )
                                       )
SCOTT FRAKES,                          )                  ORDER
                                       )
                  Respondent.          )
                                       )


      IT IS ORDERED that Respondent shall respond to Petitioner’s motion for leave
to amend (filing no. 9) on or before September 4, 2019.

      DATED this 22nd day of August, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
